Citation Nr: 1138577	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  09-36 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type 2.

2.  Entitlement to an increased initial rating for a skin disability, manifested as tinea pedis and onychomycosis of the feet, currently evaluated as 0 percent disabling.

3.  Entitlement to an increased initial rating for diabetic retinopathy, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  An October 2006 decision of the VA RO granted service connection for diabetic retinopathy with an initial evaluation of 10 percent effective February 11, 2004.  A December 2006 decision of the VA RO granted service connection for tinea pedis and onychomycosis of the feet with an initial evaluation of 0 percent effective February 11, 2004.  A January 2010 decision of the VA RO denied service connection for hypertension.

The issues of entitlement to an increased initial rating for diabetic retinopathy and entitlement to an increased initial rating for a skin disability, manifested by tinea pedis and onychomycosis of the feet, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

Issue not on Appeal (Referred Issue)

During the course of the appeal, the Veteran filed a claim of entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type 2.  In January 2010, the VA RO continued the 20 percent rating of the Veteran's diabetes mellitus, type 2.  The Veteran filed a Notice of Disagreement as to this decision in February 2010, and a Statement of the Case was issued in August 2010.  However, the record does not reflect that the Veteran filed a timely substantive appeal of this issue.  In this regard, while a VA Form 9, Appeal to Board of Veterans' Appeals, was submitted in October 2010, the Veteran checked the box "I HAVE READ THE STATEMENT OF THE CASE AND ANY SUPPLEMENTAL STATEMENT OF THE CASE I RECEIVED.  I AM ONLY APPEALING THESE ISSUES:"  The Veteran then wrote, "I am appealing the decision made on my feet, hypertension and my eyes."  He did not express intent to appeal the disability evaluation assigned for diabetes mellitus.  Furthermore, in the space on the form that allows the Veteran to express why he thought his case was incorrectly decided, he specifically mentions his foot problems and eye difficulties; however, he makes no reference to the rating assigned for diabetes mellitus.  

At the Veteran's July 2011 hearing, the Veteran and his representative expressed a belief that the issue of entitlement to an increased rating for diabetes mellitus remained on appeal.  The undersigned took the Veteran's testimony as to this claim, dependent upon perfection of the appeal of this issue to the Board.  Upon closer review of the record, the Board observes that the Veteran did not then submit a timely substantive appeal (VA Form 9) as to this issue.  Accordingly, this issue is not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (holding that the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

In as much as the Veteran has contended that a higher evaluation for diabetes mellitus is warranted, the matter is referred to the RO for further action.  


FINDING OF FACT

The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's current hypertension disability and his service-connected diabetes mellitus, type 2 disability.



CONCLUSION OF LAW

Entitlement to service connection for hypertension is warranted.  38 U.S.C.A.  §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for a hypertension disability has been granted.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Service Connection

The Veteran raised the matter of entitlement to service connection for hypertension on both a direct basis and on a secondary basis to his service-connected diabetes mellitus, type 2.  As will be further discussed below, the Board is granting the Veteran's claim under the theory of secondary service connection.  As such, any consideration of the Veteran's claim on a direct basis is moot.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2010); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service connected condition by a service connected condition is also compensable under 38 C.F.R.     § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Regarding the first Wallin element, evidence of a current disability, a VA examiner diagnosed the Veteran with hypertension in October 2009.  The other medical evidence of record documents treatment for hypertension.  The first Wallin element, evidence of a current disability, is therefore met.

With respect to the second Wallin element, evidence of a service-connected disability, the Veteran is in receipt of a 20 percent evaluation for service-connected diabetes mellitus, type 2, effective June 12, 2001.  Accordingly, the second Wallin element, evidence of a service-connected disability, is met.

Regarding the third Wallin element, medical evidence of a nexus between a service-connected disability and the current disability, the Board first notes that it must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, account for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that although interest may affect the credibility of testimony, it does not affect competency to testify.)  Accordingly, equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran received a VA examination in October 2009.  The examiner did not review the Veteran's claims file.  The examiner diagnosed the Veteran with "hypertension, of essential type" and then stated that this condition was "not secondary to diabetes."  The examiner's conclusion was not supported by any additional rationale.

The Veteran's private physician, Dr. D.M.G., stated in July 2011 that the Veteran was diagnosed with diabetes approximately 20 years previously.  Dr. D.M.G. noted that the Veteran developed hypertension after he was diagnosed with diabetes, and he had been treated for hypertension since that time.  Dr. D.M.G. noted that there is an association of patients with diabetes having a higher probability of developing hypertension.

The Board finds the July 2011 opinion of Dr. D.M.G. to be of greater probative weight than the October 2009 opinion of the VA examiner, which contains no supporting rationale whatsoever.  Dr. D.M.G.'s opinion is supported by not only an acknowledgement that diabetes increases the likelihood of developing hypertension, but also his years-long record of treatment of the Veteran.

The Board has also considered the lay contentions of the Veteran and others that his hypertension was diagnosed soon after his diagnoses with diabetes mellitus, type 2.  When considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Having witnessed the demeanor of the Veteran in person at his July 2011 hearing before the undersigned, the Board finds the Veteran's report of the onset of his hypertension following his diagnosis and treatment with diabetes mellitus, type 2, to be highly credible.  

The Board finds, therefore, that the third Wallin element, a nexus between the Veteran's service-connected diabetes mellitus, type 2 disability and his current hypertension disability, is satisfied.

The Board concludes that service connection for a hypertension disability is warranted.  The Veteran's claim for service connection is granted, subject to the controlling laws and regulations that govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type 2, is granted.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claims of entitlement to an increased initial rating for diabetic retinopathy and an increased initial rating for a skin disability, manifested by tinea pedis and onychomycosis of the feet.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Further, with respect to a claim for a higher initial rating, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating throughout that period are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

The Board notes that the Veteran was last provided with a VA examination of his eyes in November 2009, or almost two years ago.  The Veteran was last provided with a VA examination of his feet in June 2006, over two years ago.  At the Veteran's July 2011 hearing before the undersigned, the Veteran described that his visual impairment was worsening.  Similarly, the Veteran stated at that time that his skin disability, manifested by tinea pedis and onychomycosis of the feet, was "spreading."

In light of the Veteran's assertion that the symptomatology associated with both his retinopathy and his skin condition has worsened and the length of time that has passed since the Veteran's most recent VA examinations, the Board finds that the existing examination reports of record are not an adequate basis upon which to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the Veteran's assertion of an increase in symptoms associated with his conditions, additional VA examinations of the Veteran's diabetic retinopathy disability and his skin disability, manifested by tinea pedis and onychomycosis of the feet, are necessary to accurately evaluate the severity of his disability throughout the period of appeal.

Finally, while these matters are remanded for the above-described development of the record, the Veteran will have the opportunity to submit any other evidence or argument in support of his claim.  See 38 U.S.C.A. § 5107(a) (West 2002).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA eye examination with an examiner of appropriate expertise for the purpose of ascertaining the current severity of his service-connected diabetic retinopathy.  The claims folder, to include a copy of this Remand, should be made available to the examiner for review in connection with the examination, and the report of the examiner must indicate that such a review occurred.

The examiner should describe in detail all current manifestations of the Veteran's diabetic retinopathy.  All indicated tests and studies should be accomplished.  The examiner should specifically address visual acuity or field loss, pain, rest requirements, or episodic incapacity, and indicate and describe any active pathology.

The examiner is also asked to comment on the effect of the Veteran's service-connected diabetic retinopathy on his ability to work.

A complete rationale for any opinions expressed must be provided, with citation to the clinical record as appropriate.  

2.  Schedule the Veteran for a VA foot examination with an examiner of appropriate expertise for the purpose of ascertaining the current severity of his service-connected tinea pedis and onychomycosis of the feet.  The claims folder, to include a copy of this Remand, should be made available to the examiner for review in connection with the examination, and the report of the examiner must indicate that such a review occurred.

The examiner should describe in detail all current manifestations of the Veteran's tinea pedis and onychomycosis of the feet.  All indicated tests and studies should be accomplished.  The examiner should specifically provide the percentage of the Veteran's body affected by such disabilities, and the percentage of exposed area of the body affected by the disabilities.

The examiner is also asked to comment on the effect of the Veteran's service-connected tinea pedis and onychomycosis of the feet on his ability to work.

A complete rationale for any opinions expressed must be provided, with citation to the clinical record as appropriate.  

3.  Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


